[Cite as A.H. v. W.E.H., 2022-Ohio-2501.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

A.H.                                              :

                Plaintiff-Appellee,               :
                                                            No. 111085
                v.                                :

W.E.H.,                                           :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: July 21, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-20-382383


                                            Appearances:

                Law Offices of Robert A. Marcis, II and Robert A. Marcis,
                II, for appellee.

                W.E.H., pro se.



PER CURIAM:

                Defendant-appellant W.E.H. appeals from the trial court’s November

18, 2021 judgment entry of divorce. After a careful review of the record on appeal

and pertinent law, we affirm the trial court’s judgment.
      I.     Procedural and Factual History1

             In August 2020, plaintiff-appellee A.H. filed the within divorce action

against appellant. The couple have two young minor children — the eldest born in

2016 and the youngest born in 2020. In addition to seeking a divorce from

appellant, appellee also sought (1) to be named the sole legal custodian of the parties’

minor children and (2) orders restraining appellant from having contact or

visitation with her or the parties’ children.

             Appellant was initially represented by counsel, who filed an answer and

counterclaim, as well as a motion for temporary visitation, on appellant’s behalf.

Mother opposed the motion for temporary visitation. The trial court referred the

parties to the court’s Family Evaluation Services (“FES”) for an evaluation regarding

the allocation of parental rights and responsibilities and for the completion of a drug

and alcohol assessment.

             In November 2020, appellant and appellee filed an agreed judgment

with the court, under which they agreed that appellant would have two five-minute

Zoom calls per week with the children. Shortly after the Zoom visitation began,

appellant stopped the visits. Also, in November 2020, appellee filed a motion for

temporary support.

             In January 2021, appellant’s counsel sought to withdraw from his

representation of appellant in this case. The trial court granted his motion that same


      1 Appellant has failed to make the transcripts of the trial court proceedings part of
the appellate record. Therefore, our recitation of the facts is mainly derived from the
divorce decree.
month and, thereafter, appellant proceeded pro se in this matter, both at the trial

court level and here now on appeal.

             In February 2021, a magistrate of the court issued a decision regarding

appellee’s motion for temporary support. The magistrate granted appellee’s motion

for temporary support, and assigning a minimum wage income to appellant, ordered

appellant to pay appellee $196.71 per month in child support and cash medical

support.2 Appellant did not file objections to the magistrate’s decision.

             In March 2021, appellant filed several motions to hold appellee in

contempt and a motion for her to show cause. He also filed a “motion for subpoena

of probate order” and a “motion to strike probate order from evidence of [his]

mental illness.” His motions were denied.

             In April 2021, the trial court terminated the FES, stating the following:

      The Court finds that after advising the parties of the requirements of
      the FES process, [appellant] has declined to sign releases of
      information that are necessary to facilitate the FES investigation. The
      Court finds that the Court’s FES Department has made reasonable
      attempts to engage [appellant] in the evaluation process. The Court
      therefore terminates the October 23, 2020 Order for the FES process.

             The court issued its trial order and a notice that an in-person trial would

commence on November 18, 2021. The court also provided notice to the parties that

a Zoom settlement conference would take place on October 13, 2021.




      2 The $196.71 figure is support for both children, calculated as $176.67 per month
as child support ($88.33 per child) and $20.04 per month as cash medical support
($10.02 per child).
               In August 2021, appellant filed a filing titled “rejection of the trial

order submitted in civil disobedience.” In this filing, appellant informed the court

that he would not be participating in either the settlement conference or the trial.

Appellant also filed a “notice of [his] inability to attend trial because of [appellee’s]

harassment.”

               In-person trial commenced as scheduled. Appellee appeared with

counsel. Appellant failed to appear. Appellee presented testimony and evidence to

the court. Based on appellee’s testimony and evidence, the trial court issued a

divorce decree granting appellee a divorce from appellant. In the decree, the court

noted that appellant vacated the marital residence on or about August 14, 2020, and

since that time had not contributed any financial support to appellee or their

children. The divorce decree, among other things, (1) ordered the parties’ life

insurance policies to appellee, (2) awarded appellee all parental rights and

responsibilities, (3) awarded certain tax refunds to appellee;3 (4) adopted the

magistrate’s child support order of $196.71; and (5) added $25 per month for child

support for arrearages, for a new child support order of $221.71 per month plus a

2% processing fee.

               Appellant filed a notice of appeal from the divorce decree. After filing

his notice of appeal, appellant filed numerous motions in the trial court relating to

evidence he wished to be included in the record on appeal and the transcripts.



      3 The refunds were a 2019 state refund in the amount of $1,707, and a 2019 federal
refund in the amount of $7,832.
II.    Assignments of Error

       Appellant assigns the following seven errors for our review:

I.     The trial court erred and abused its discretion in assigning
       [appellant] zero custody of and zero visitation with the two
       minor children. Especially given [appellee’s] documented
       history of perjury to alienate the children from [appellant] in
       violation of the trial court’s mutual restraining orders.

II.    The trial court erred and abused its discretion in assigning
       ownership of [appellant’s] whole life cash value and term life
       insurance policies to [appellee].           Especially given the
       documented evidence [appellee] lapsed her own policies in
       violation of the trial court’s mutual restraining orders.

III.   The trial court erred and abused its discretion in assigning
       ownership of [the] eldest child’s whole life insurance policy to
       [appellee]. Especially given [that appellee] destroyed the policy
       in question and the more than six thousand dollars in education
       funds for the eldest child the policy contained.

IV.    The trial court erred and abused its discretion in determining
       [appellee’s] income and the amount of child support the
       [appellant] must pay for the minor children. Specifically, it
       relied on a perjurious affidavit.

V.     The trial court erred and abused its discretion in not holding
       [appellee] accountable for criminal harassment and
       cyberstalking of [appellant] in violation of its restraining orders
       when she admitted to hacking a national telecommunications
       carrier to access the contents of [appellant’s] cell phone text
       messages and spy on confidential attorney client
       communications.

VI.    The trial court erred and abused its discretion in not holding
       [appellee] in contempt of court when after admitting her
       harassment and cyberstalking, [appellee] did not bifurcate the
       cell phone plans in question according to the trial court[’]s
       instructions.

VII.   The trial court erred and abused its discretion in not holding
       [appellee] accountable for the theft of [appellant’s] Kel-tec .32
       caliber pistol as the first step in [appellee’s] character
               assassination campaign. Further error and abuse of discretion
               came in not accounting for the stolen weapon as part of recovery
               of [appellant’s] personal property at the divorce’s resolution.

        III.   Law and Analysis

                Lack of Transcript: Regularity Presumed

               Initially, we note that appellant has failed to make a transcript of the

trial court proceedings a part of the appellate record as required by App.R. 9(B). It

is the appellant’s duty to file the transcript or any parts of the transcript that are

necessary for evaluating the trial court’s decision.         Id.; Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980). “This is necessarily

so because an appellant bears the burden of showing error by reference to matters

in the record.” Id., citing State v. Skaggs, 53 Ohio St.2d 162, 372 N.E.2d 1355 (1978).

Appellant’s failure to comply with App.R. 9 and his failure to fulfill his duty to file

the parts of the transcript that are necessary to enable this court to evaluate the trial

court’s judgment cannot be excused on the basis that he is acting pro se. State Farm

Mut. Auto. Ins. Co. v. Williams, 8th Dist. Cuyahoga No. 107951, 2019-Ohio-4059,

¶ 31.

               Without the filing of a transcript (or a statement of the evidence or

proceedings under App.R. 9(C) or an agreed statement under App.R. 9(D)), this

court must presume regularity in the trial court’s proceedings. Knapp at id. (“When

portions of the transcript necessary for resolution of assigned errors are omitted

from the record, the reviewing court has nothing to pass upon and, thus, as to those

assigned errors, the court has no choice but to presume the validity of the lower
court’s proceedings, and affirm.”). This means that we must “presume that the trial

court considered all the evidence and arguments raised” and that sufficient evidence

was presented to support the trial court’s decision.           Miranda v. Saratoga

Diagnostics, 2012-Ohio-2633, 972 N.E.2d 145, ¶ 26 (8th Dist.); Bartko v. Bartko,

8th Dist. Cuyahoga No. 109272, 2020-Ohio-4302, ¶ 15, citing Bakhtiar v. Saghafi,

2016-Ohio-8052, 75 N.E.3d 801, ¶ 3 (8th Dist.) (“In the absence of a complete and

adequate record, a reviewing court must presume the regularity of the trial court

proceedings and the presence of sufficient evidence to support the trial court's

decision.”).

               In other words, without a transcript (or statement of the evidence or

proceedings), we have no basis upon which to review appellant’s assignments of

error to the extent they concern factual disputes. Fennell v. DeMichiei, 8th Dist.

Cuyahoga No. 106966, 2019-Ohio-252, ¶ 11 (“[B]ecause [appellant] did not file a

transcript of either the August 2017 or February 2018 hearings, we are unable to

review her arguments to the extent they relate to factual disputes.”); In re Sparks,

12th Dist. Butler No. CA2002-04-086, 2003-Ohio-2008, ¶ 4 (appellate court could

not determine whether trial court’s judgment was against the manifest weight of the

evidence where appellant failed to file the pertinent trial transcript or a statement of

evidence). Instead, we must accept the trial court’s factual findings as true and limit

our review to the trial court’s legal conclusions, i.e., the trial court’s application of

the law to the facts. Di Fiore v. Booker, 8th Dist. Cuyahoga No. 108946, 2020-Ohio-

3188, ¶ 18-19; Bailey v. Bailey, 8th Dist. Cuyahoga No. 98173, 2012-Ohio-5073, ¶ 8,
citing Snider v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 11AP-965,

2012-Ohio-1665, ¶ 8.

       Custody Determination

              Appellant’s first assignment of error challenges the trial court’s

decision to grant appellee sole custody of the parties’ children and afford him no

visitation.

              An appellate court cannot reverse a trial court’s custody determination

in a divorce proceeding absent an abuse of discretion. Rowe v. Franklin, 105 Ohio

App.3d 176, 181, 663 N.E.2d 955 (1st Dist.1995). An abuse of discretion implies that

a trial court’s attitude is unreasonable, arbitrary, or unconscionable. Id., citing

Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983). “‘A decision is

unreasonable if there is no sound reasoning process that would support that

decision.’” Rowe at id., quoting AAAA Ent., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).

              When determining which parent should have custody of minor

children in a divorce proceeding, a trial court is required to consider the best

interests of the children. Rowe at 178-179, citing R.C. 3109.04(F). R.C. 3109.04(F)

lists the relevant factors in determining the best interests of the child, but these

statutory factors are not all-inclusive. Rowe at 179; see also R.C. 3105.21(A).

              The trial court considered the R.C. 3109.04(F) factors and stated in

the divorce decree the following:
      The Court finds that it is in the best interest of the minor children that
      [appellee] be designated residential parent and legal custodian. In
      determining the best interest of the children in allocating parental
      rights and responsibilities, the Court has considered all relevant
      factors, including but not limited to, the factors set forth in Ohio
      Revised Code [section] 3109.04(F).

              Without the transcript of the divorce trial, we presume the regularity

of the proceeding. Further, appellant failed to appear at trial to contest appellee’s

allegations made throughout the pendency of the case. On the record before us, the

trial court did not abuse its discretion in making its custody determination. The first

assignment of error is therefore overruled.

      Division of Property

              In his second and third assignments of error, appellant challenges the

trial court’s decision to award three life insurance policies to appellee. In reaching

this decision, the trial court reasoned as follows:

      The Court finds that the above division of property, though not equal,
      is equitable for the following reasons: After the parties separated,
      [appellant] without mutual agreement, removed [appellee’s] paycheck
      from the parties’ joint bank account; [appellant] has failed to provide
      any financial support to [appellee] and/or the minor children of the
      marriage; [appellee] has been designated as the sole residential and
      legal custodian of the minor children; [appellant] is in arrears on the
      temporary child support and cash medical support order; [appellant]
      alleged in open court he cannot maintain employment at the present
      time due to his health leaving [appellee] to provide for the children
      entirely on her own; [appellant] has been designated as the child
      support obligee and insurance on his life is needed to insure said
      payment obligation of child support.

              The trial court’s decision regarding the division of the parties’

property is supported by competent, credible evidence. Namely, the court reasoned

that it awarded the insurance policies to appellee because she was the sole provider
for the children and appellant had previously indicated that he was unable to work

for health reasons. Thus, the trial court did not abuse its discretion in its division of

property and the second and third assignments of error are overruled.

      Child Support

               In his fourth assignment of error, appellant contends that the trial

court abused its discretion in its calculation of support awarded to appellee.

               The record demonstrates that appellee filed a motion for child support

in November 2020, and the magistrate granted the motion in February 2021,

ordering appellant to pay $196.71 per month. Appellant did not file objections to

the magistrate’s decision.     In its divorce decree, the trial court adopted the

magistrate’s decision. The court further ordered that appellant pay $25 per month

for arrears.

               Civ.R. 53 provides in relevant part that

      [e]xcept for a claim of plain error, a party shall not assign as error on
      appeal the court’s adoption of any factual finding or legal conclusion,
      whether or not specifically designated as a finding of fact or conclusion
      of law under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that
      finding or conclusion as required by Civ.R. 53(D)(3)(b).

Civ.R. 53(D)(3)(b)(iv).

               The Supreme Court of Ohio has firmly adhered to this procedural

mandate. In State ex rel. Findlay Industries v. Indus. Comm., 121 Ohio St.3d 517,

2009-Ohio-1674, 905 N.E.2d 1202, the court dismissed an appeal from a

magistrate’s decision and affirmed the lower court’s judgment, finding “[a]ppellant’s

arguments derive directly from the conclusions of law provided in the magistrate’s
decision.    Appellant, however, did not object to those conclusions as

Civ.R. 53(D)(3)(b) requires. Thus, * * * we can proceed no further.” Id. at ¶ 3.

              Consequently, we are left only to assess the issue of child support for

plain error. Lavelle v. Lavelle, 10th Dist. Franklin No. 12AP-159, 2012-Ohio-6197,

¶ 8. In doing so, we exercise caution and find plain error only in “extremely rare

cases where exceptional circumstances require its application to prevent a manifest

miscarriage of justice, and where the error complained of, if left uncorrected, would

have a material, adverse effect on the character of, and public confidence in, judicial

proceedings.” In re Moore, 10th Dist. Franklin No. 04AP-299, 2005-Ohio- 747, ¶ 8,

citing Goldfuss v. Davidson, 79 Ohio St.3d 116, 122, 679 N.E.2d 1099 (1997).

              Appellant claims that the trial court made its child support award

based on appellee’s “perjurious financial affidavit.” In addition to our limitation by

plain error review, we are limited by the lack of a transcript and the absence of

opposing evidence introduced at trial by appellant.

              The record before us does not support appellant’s claim.               It

demonstrates that after the magistrate’s February 2021 decision, the issue of child

support was revisited upon appellee’s request under Civ.R. 75(N)(2). A hearing was

held on appellee’s request and the record demonstrates that appellant was present.

After the presentation of evidence and hearing the parties’ arguments, the

magistrate kept the same $196.71 child support amount. The magistrate’s June 1,

2021 decision noted that it considered the following evidence: health insurance

affidavits, income and expense affidavits, recent pay stubs, W-2 wage and tax
statements, 1099 forms, an employment letter for appellant, an employment

termination letter for appellant, and appellant’s affidavit. Again, appellant did not

file objections to the June 2021 magistrate’s decision, and the trial court adopted it

in its final judgment.

              On review of the record before us, there was no error, plain or

otherwise, relative to the child support order.       The child support order was

supported by competent, credible evidence. The trial court did not abuse its

discretion in ordering appellant to pay $196.71 plus $25 in arrears per month for

two children. The fourth assignment of error is overruled.

      Alleged Contempt and Misconduct of Appellee

              In his fifth and sixth assignments of error, appellant argues that the

trial court abused its discretion by not holding appellee in contempt for instances of

alleged misconduct. Appellant filed several motions for an order of contempt

against appellee and the trial court denied them.

              Appellant’s notice of appeal states that he is appealing the trial court’s

November 18, 2021 judgment entry of divorce and attached only that judgment.

Loc.App.R. 3(B)(1) requires that

      [t]he notice of appeal must individually name each party taking the
      appeal and must have attached to it a copy of the judgment or order
      appealed from (journal entry) signed by the trial judge and time-
      stamped with the date of receipt by the clerk.

              However, the rule further provides that “[t]he subject attachments are

not jurisdictional but their omission may be the basis for a dismissal.”             Id.
Irrespective of appellant’s failure to attach the subject judgments to his notice of

appeal, we find no abuse of discretion in the court’s decision to deny appellant’s

motions for contempt.         There is no indication that the trial court’s denial of

appellant’s motions affected the ultimate outcome in this case. The fifth and sixth

assignments of error are overruled.

      Alleged Theft of Weapon

                  For his final assignment of error, appellant contends that the trial

court abused its discretion by failing to hold appellee accountable for the theft of his

Kel-tec pistol.

                  In reference to this alleged theft, appellant cites to a motion he filed

after the trial court issued its divorce decree and after appellant filed his notice of

appeal. Appellant voluntarily chose to not participate in the trial in this case; he has

forfeited his right to now challenge this alleged theft on appeal. See Goldfuss, 79

Ohio St.3d at 121, 679 N.E.2d 1099 (The failure to timely advise a trial court of a

possible error, whether by objection or otherwise, generally results in a forfeiture of

the issue for purposes of appeal.).

              In light of the above, the seventh assignment of error is without merit

and hereby overruled.

      IV.    Conclusion

                  Appellant voluntarily chose to not participate in many of the trial

court proceedings, including court-ordered FES and the trial. He has failed to make

the transcripts of the proceedings a part of the appellate record, and we are required
to presume the regularity of the proceedings. Our review of the limited record

demonstrates that the trial court’s findings are supported by competent, credible

evidence and the trial court did not abuse its discretion in any of its findings.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court,

domestic relations division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



_________________________________
ANITA LASTER MAYS, PRESIDING JUDGE



_________________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE



_________________________________
KATHLEEN ANN KEOUGH, JUDGE